DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 3/22/21.
3.    Claim 9 was cancelled. Claims 1, 4, 7, 8, 13, and 18 were amended. Claims 1, 4 – 8, 10 - 13, 15 – 16, 18 – 20 are pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 13, 15, 16 and 18 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
6.	Regarding claims 13, 15, 16 and 18 – 20, the claims include the newly amended limitations of “causing a display device to display a game play related image corresponding to a wager amount; determining, based on the player concentration level data, that the game play related image has been selected; and responsive to determining that the game play related image has been selected, changing the wager amount”. The aforementioned newly amended limitations are not being supported by the specification. The specification (i.e. paragraph 48 and 49) only have support for selecting game play related images, but does not have support for changing the wager amount responsive to selecting game play related images.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 4 - 7is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiba (US 20100240458) and in view of Packes (US 20020065123).

a processor (FIG. 1, part 103); and 
a memory device (i.e. part 105 and 107) storing a plurality of instructions, which when executed by the processor, cause the processor to ( FIG. 1 and paragraph 44): 
receive brain wave signals from an electroencephalograph device (i.e. EEG control device described in paragraph 51) (abstract and paragraphs 43 and 51); and
process the brain wave signals to determine player concentration level data (i.e. the concentration level data described in paragraph 66) (abstract and paragraphs 43, 51 and 66; i.e. player's concentration/attention or focus data/level).
 increase a probability (i.e. increase the probability to 100% when the award/points are awarded) of obtaining an award (i.e. a number of points) based on the player concentration level data (abstract and paragraphs 66 and 130; player may awarded a number of points for improving his or her EEG measurements (e.g., better attention); 
Gaiba fails to explicitly disclose the following limitations:
and determine whether a play of a game results in the award based on the increased probability and a random determination.
Packes teaches:
and determine whether a play of a game results in the award based on the increased probability and a random determination (i.e. the random determination described in paragraph 32) (paragraphs 32 and 63; the bonus comprises an increased probability of winning for one or more plays of the gaming session of the player. For example, the hit frequency of an outcome (e.g. BELL/BELL/BELL) may be increased).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Gaiba in view of Packes to include the aforementioned method in order to prolong the length of player gambling sessions (increase the profitability of slot machines) (as described by Packes, paragraph 5).
10.	Regarding claims 4, Gaiba discloses the plurality of instructions, when executed by the processor, cause the processor to operate with the electroencephalograph device (i.e. the electroencephalograph (EEG) headset) to process the brain wave signals to determine baseline player concentration level data (i.e. a default or base concentration level) (paragraphs 43 and 63).
11.	Regarding claim 5, Gaiba discloses wherein the plurality of instructions, when executed by the processor, cause the processor to change a display by a display device of the electronic gaming machine based on the player concentration level data (paragraph 97; In the example interface, a concentration level may be used to maintain an (displayed) airplane's altitude).
12.	Regarding claim 6, Packes also teaches the change of the display (i.e. changing the display by displaying the outcome described in paragraph 45) relates to one of a wager made by the player (i.e. a single coin wager made by the player described in change in a wager made by the player, and a cash-out request made by the player (paragraph 45; The  Packes reference meet the claimed limitation of “the change of the display relates to one of a wager made by the player, a change in a wager made by the player, and a cash-out request made by the player” because the  Packes reference teaches one of the alternative limitations in a Markush claim/grouping)
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Gaiba in view of Packes to include the aforementioned method in order to prolong the length of player gambling sessions (increase the profitability of slot machines) (as described by Packes, paragraph 5).
13.	Regarding claim 7, Gaiba discloses the plurality of instructions, when executed by the processor, cause the processor to increase a value of the award based on the player concentration level data (paragraph 130).
14.	Claims 8 and 10 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiba (US 20100240458) and in view of FREER (US 20170311831).
15.	Regarding claim 8, Gaiba discloses a gaming system comprising (FIG. 1 and paragraph 44): 
and an electronic gaming machine (i.e. part 101) comprising (FIG. 1 and paragraph 44):: 
a processor (FIG. 1, part 103);
a display device (paragraph 45; a video display device for providing textual, audiovisual and/or graphical output); 
and a memory device (i.e. part 105 and 107) storing a plurality of instructions, which when executed by the processor, cause the processor to (FIG. 1 and paragraph 44): 
receive brain wave signals from the electroencephalograph device (i.e. EEG control device described in paragraph 51) (abstract and paragraphs 43 and 51); and
process the brain wave signals to determine player concentration level data (abstract and paragraphs 43 and 51; i.e. player's attention or focus data/level).
and display, on the display device, a value (i.e. the points described in paragraph 130) corresponding to and representing the player concentration level data (paragraphs 45 and 130; FIG. 33).
Gaiba fails to explicitly disclose the following limitations:
a player chair comprising a headrest and comprising a contactless electroencephalograph device supported by the headrest;
FREER teaches:
a player chair (i.e. the player chair described in paragraph 42) comprising a headrest and comprising a contactless electroencephalograph device supported by the headrest (paragraphs 9 and 42; Aspect of the disclosure can also include a non-contact electroencephalography (EEG) device where the non-contact sensor is integrated into at least one of a headrest, seat, stantion (station), and visor);
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Gaiba in view of FREER to include the aforementioned method in order to achieve the predictable result of improved player gaming experience (i.e. by providing a headrest and a contactless electroencephalograph device associated with the headrest).
16.	 Regarding claim 10, Gaiba also discloses that wherein the plurality of instructions, when executed by the processor, cause the processor to change a display 
17.	Regarding claim 11, Gaiba also discloses that wherein the plurality of instructions, when executed by the processor, cause the processor to change a play of a game (i.e. the play of the aeroplane game) displayed by the electronic gaming machine based on the player concentration level data (paragraph 97).
18.	Regarding claim 12, Gaiba also discloses the plurality of instructions, when executed by the processor, cause the processor to increase a chance of obtaining an award (i.e. an bonus item) based on the player concentration level data (paragraph 97 and FIG. 19).
19.	Claims 13, 15, 16 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiba (US 20100240458) and in view of Baerlocher (US 20050054429).
20.	Regarding claim 13, Gaiba discloses a method of operating an electronic gaming machine (i.e. part 101), the method comprising (FIG. 1 and paragraph 44): 
receiving brain wave signals from an 
processing the brain wave signals to determine player concentration level data relating to game play (abstract and paragraphs 43, 51 and 97; i.e. player's attention or focus data/level); and 
causing a display device to display a game play related image (paragraph 97).
determining, based on the player concentration level data, that the game play related image (airplane's image) has been selected (paragraph 97);
Gaiba fails to explicitly disclose the following limitations:
causing a display device to display a game play related image corresponding to a wager amount
and responsive to determining that the game play related image has been selected, changing the wager amount.
Baerlocher teaches:
causing a display device (i.e. the touch-screen display device described in paragraph 39) to display a game play related image (i.e. part 126) corresponding to a wager amount (FIGS. 7 – 10 and paragraphs 39 and 83 – 84)
and responsive to determining that the game play related image has been selected, changing the wager amount (FIGS. 7 – 10 and paragraphs 39 and 83 – 84; Input device 126 increments the bet per line, typically from one to five credits).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Gaiba in view of Baerlocher to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.

22.	Regarding claim 16, Gaiba also discloses changing a display of a selection (i.e. a selection regarding (displayed) airplane's altitude) by a player based on the player concentration level data (paragraph 97).
23.	Regarding claim 18, Gaiba also discloses changing a displayed information (i.e. a displayed of the wager amount) based on the player concentration level data (paragraphs 43, 51 and 97).
24.	Regarding claim 19, Gaiba also discloses increasing a chance of obtaining an award (i.e. an bonus item) based on the player concentration level data (paragraph 97 and FIG. 19).
25.	Regarding claim 20, Gaiba discloses displaying by a display device of the electronic gaming machine an indication of the player concentration level data (i.e. display the airplane at an altitude corresponding to player’s concentration level data) (paragraph 97).

Response to Arguments
26.	Regarding claims 1, 4 – 8, 10 - 13, 15 – 16, 18 – 20, the applicant argues that the combination of Gaiba and Bickford fails to teach all the newly amended limitations of the claims (Remarks, pages 6 - 11).

	
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715